DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 7/15/2020.
Claims 1-25 have been examined and are rejected. 


Priority
This application was filed on 7/15/2020.


Claim Objections
Claim 23 is objected to because it appears to contain a typographical error. The claim recites “require the user to have assess privileges to the identified software automation process…” and it appears to the examiner that the limitation should recite “access privileges”.  Appropriate correction is required.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a robotic process automation (RPA) system that enables automation of repetitive and manually intensive computer-based tasks by utilizing a software robot to mimic the actions of a human being in order to perform various computer-based tasks, wherein the system determines the task to automate based on examining a conversation provided in a communication platform for an automation objective, which appears to be a method of organizing human activity and a mere automation of manual processes. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional limitations amount to utilizing artificial intelligence and natural language processing to conversate with a user, which appears to merely add insignificant extra-solution activity to the judicial exception. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-22, & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Ramamurthy et al. (US 2017/0352041 A1).
With regard to Claim 1, Skinder teaches:
A computer-implemented method for providing automation, comprising: 
examining a conversation provided in a communication platform for an automation objective; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092], wherein the digital assistant implements natural language processing based on ontology 360 which is a hierarchical structure containing many nodes, where each node represents either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other “properties” [Skinder: 0085-87; Fig. 3B]);
retrieving a virtual agent automation dialog relevant to the automation objective; initiating presentation of the virtual agent automation dialog within the communication platform to acquire configuration parameters; (once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query for the associated domain to represent the identified actionable intent, wherein in order to complete a structured query the task flow processor 336 may need to initiate additional dialogue with the user (i.e. automation dialog) in order to obtain additional information and/or disambiguate potentially ambiguous utterances by invoking a dialogue processing module 334 (i.e. acquire configuration parameters) [Skinder: 0097-99; Figs. 5A-5L]);
and activating an automation process in accordance with the configuration parameters to provide the automation objective; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101]).

However, Skinder does not teach (where underlining indicates the portion of each limitation not taught):
a software automation objective.
	
In a similar field of endeavor involving using natural language processing to determine automation objectives from user messages, Ramamurthy discloses:
examining a conversation provided in a communication platform for a software automation objective; and activating a software automation process in accordance with the configuration parameters to provide the automation objective; (determine an intent (i.e. objective) from a customer request received in the form of a structured and/or unstructured data, wherein the determined intent is used in deciding the specific robot (i.e. software automation process) to be invoked for performing the business process, and wherein a software robot refers to any type of software (e.g. artificial intelligence) that automates a manual process [Ramamurthy: 0019-20; 0014-16]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder in view of Ramamurthy in order to activate a software automation process based on a determined software automation objective in the system of Skinder. 
One of ordinary skill in the art would have been motivated to combine Skinder with Ramamurthy as doing so would implement an intelligent, interactive, and self-learning robotic process automation (RPA) system automated to understand and act on unstructured data received via user interaction in a business process [Ramamurthy: 0014].

With regard to Claim 2, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 1, wherein the communication platform is a communication platform supporting text and voice communications; (the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104 [Skinder: 0063]).

With regard to Claim 3, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 1, wherein the virtual agent automation dialog comprises a chat session including a plurality of text-based messages; (in order to complete a structured query, the task flow processor 336 sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances, wherein the questions are provided to and answers are received from the users through the I/O processing module 328 [Skinder: 0099], and wherein the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104 [Skinder: 0063]).

With regard to Claim 4, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 3, wherein the presenting of the virtual agent automation dialog comprises: iteratively presenting the plurality of text-based messages in the chat session to obtain text responses; and determining the configuration parameters based on the text responses; (initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances [Skinder: 0099; Figs. 5A-5L], wherein the natural language processor 332, dialogue processor 334, and task flow processor 336 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (i.e., an output to the user, or the completion of a task) to fulfill the user's intent [Skinder: 0104]).

With regard to Claim 6, Skinder-Ramamurthy teaches:
 computer-implemented method as recited in claim 1, wherein the retrieving comprises: generating the virtual agent automation dialog to acquire the configuration parameters; (the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses [Skinder: 0099]).

With regard to Claim 7, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 1, wherein the computer-implemented method comprises: identifying the software automation process to be activated from a plurality of available software automation processes based on the software automation objective; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101]).

With regard to Claim 8, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 1, wherein the computer- implemented method comprises: identifying the software automation process to be activated from a plurality of available software automation processes based on the virtual agent automation dialog; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101], wherein the digital assistant implements natural language processing based on ontology 360 which is a hierarchical structure containing many nodes, where each node represents either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other "properties” [Skinder: 0085-87; Fig. 3B]).

With regard to Claim 9, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 1, wherein the examining of the conversation uses at least natural language processing; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092]).

With regard to Claim 10, Skinder teaches:
A computer-implemented method for providing software automation, comprising: 
examining a conversation provided in a communication platform for an automation objective; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092], wherein the digital assistant implements natural language processing based on ontology 360 which is a hierarchical structure containing many nodes, where each node represents either an "actionable intent" or a "property" relevant to one or more of the "actionable intents" or other “properties” [Skinder: 0085-87; Fig. 3B]);
identifying an automation process associated with the automation objective; retrieving a parameter set for the identified automation process; (once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query (i.e. parameter set) for the associated domain to represent the identified actionable intent [Skinder: 0097-99; Figs. 5A-5L]);
forming at least one dialog message to request parameter data for the parameter set for the identified automation process; inserting the at least one dialog message into the conversation provided in the communication platform; (in order to complete a structured query the task flow processor 336 may need to initiate additional dialogue with the user (i.e. automation dialog) in order to obtain additional information and/or disambiguate potentially ambiguous utterances by invoking a dialogue processing module 334 (i.e. acquire configuration parameters) [Skinder: 0097-99; Figs. 5A-5L]);
examining the conversation provided in the communication platform for a response to the at least one dialog message; extracting the parameter data from the response to the at least one dialog message; (the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses, wherein once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured [Skinder: 0099]);
and requesting execution of the identified automation process in accordance with the parameter data from the response to the at least one dialog message; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101]).

However, Skinder does not teach (where underlining indicates the portion of each limitation not taught):
a software automation objective.
	
In a similar field of endeavor involving using natural language processing to determine automation objectives from user messages, Ramamurthy discloses:
examining a conversation provided in a communication platform for a software automation objective; and activating a software automation process in accordance with the configuration parameters to provide the automation objective; (determine an intent (i.e. objective) from a customer request received in the form of a structured and/or unstructured data, wherein the determined intent is used in deciding the specific robot (i.e. software automation process) to be invoked for performing the business process, and wherein a software robot refers to any type of software (e.g. artificial intelligence) that automates a manual process [Ramamurthy: 0019-20; 0014-16]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder in view of Ramamurthy in order to activate a software automation process based on a determined software automation objective in the system of Skinder. 
One of ordinary skill in the art would have been motivated to combine Skinder with Ramamurthy as doing so would implement an intelligent, interactive, and self-learning robotic process automation (RPA) system automated to understand and act on unstructured data received via user interaction in a business process [Ramamurthy: 0014].

With regard to Claim 11, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 10, wherein the retrieving of the parameter set for the identified software automation process comprises: identifying an Application Programming Interface (API) associated with the identified software automation process; and accessing the API associated with the identified software automation process to retrieve the parameter set for the identified software automation process; (the protocols and application programming interfaces (API) required by each service can be specified by a respective service model among the services models 356, wherein the service processor 338 accesses the appropriate service model for a service and generates requests for the service in accordance with the protocols and APIs required by the service according to the service model [Skinder: 0102-03]).

With regard to Claim 12, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 11, wherein the requesting execution of the identified software automation process in accordance with the parameter data comprises: accessing the API associated with the identified software automation process to request execution of the identified software automation process in accordance with the parameter data from the response to the at least one dialog message; (executing the task flow by invoking programs, methods, services, APIs, or the like [Skinder: 0047], wherein the service processor 338 can send the necessary parameters to an online service interface in a format according to the API of the online service [Skinder: 0102-03]).

With regard to Claim 13, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 10, wherein the computer implemented method comprises: recognizing, subsequent to the requesting execution of the identified software automation process, that the identified software automation process has completed execution; retrieving status data from the identified software automation process pertaining to its execution; forming a status message pertaining to the execution of the identified software automation process and including at least a portion of the status data; and inserting the status message into the conversation provided in the communication platform; (after all of the tasks needed to fulfill the user's request have been performed, the digital assistant 326 formulates a confirmation response, and sends the response back to the user through the I/O processing module 328, wherein if the user request seeks an informational answer, the confirmation response presents the requested information to the user, and wherein the digital assistant may also request the user to indicate whether the user is satisfied with the response produced by the digital assistant 326 [Skinder: 0105]).

With regard to Claim 14, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 10, wherein the conversation is between a requestor and a virtual agent; (a digital assistant (i.e. virtual agent) utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent [Skinder: 0125; 0092]).

With regard to Claim 15, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 14, wherein the computer implemented method comprises: recognizing, subsequent to the requesting execution of the identified software automation process, that the identified software automation process has completed execution; retrieving status data from the identified software automation process pertain to its execution; forming a status message pertaining to the execution of the identified software automation process; and electronically transmitting the status message to the requestor; (after all of the tasks needed to fulfill the user's request have been performed, the digital assistant 326 formulates a confirmation response, and sends the response back to the user through the I/O processing module 328, wherein if the user request seeks an informational answer, the confirmation response presents the requested information to the user, and wherein the digital assistant may also request the user to indicate whether the user is satisfied with the response produced by the digital assistant 326 [Skinder: 0105]).

With regard to Claim 16, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 10, wherein the conversation is text-based; (the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104 [Skinder: 0063]).

With regard to Claim 17, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 10, wherein the conversation is verbal-based or speech-based; (the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104 [Skinder: 0063]).

With regard to Claim 18, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 10, wherein the examining of the conversation comprises: providing at least a portion of the conversation to an artificial intelligence platform; and receiving from the artificial intelligence platform an indication of the software automation objective of the conversation; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent, wherein the ability of the digital assistant system to produce satisfactory responses to user requests depends on the natural language processing, knowledge base, and artificial intelligence implemented by the system [Skinder: 0125; 0092; 0004]. Ramamurthy teaches that a software robot refers to any type of software (e.g. artificial intelligence) that automates a manual process [Ramamurthy: 0019-20; 0014-16]).

With regard to Claim 19, Skinder-Ramamurthy teaches:
A computer-implemented method as recited in claim 18, wherein the identifying of the software automation process associated with the software automation objective comprises: mapping the software automation objective to the software automation process; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent by translating (i.e. mapping) the inferred intent into actionable tasks and parameters [Skinder: 0125; 0092; 0003]).

With regard to Claim 20, Skinder teaches:
A computer-implemented system for facilitating conversational user interaction between a communication platform and a process automation system, the computer-implemented system comprising: 
a communication platform interface to receive communication within the communication platform associated with a virtual digital assistant; an artificial intelligence (Al) platform interface to provide the received communication to an Al evaluation platform and to receive evaluation feedback from the Al evaluation platform; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent, wherein the ability of the digital assistant system to produce satisfactory responses to user requests depends on the natural language processing, knowledge base, and artificial intelligence implemented by the system [Skinder: 0125; 0092; 0004]);
a plurality of dialogs used with or by the virtual digital assistant to support user access to the process automation system; (invoking the dialogue processor 334 to engage in a dialogue with the user, wherein the dialogue processor 334 determines how (and/or when) to ask the user for the additional information based on information missing from the structured query [Skinder: 0097-99; Figs. 5A-5L]);
and a conversational control module configured to: 
provide the received communication, received via the communication platform interface, to the Al platform interface; receive the evaluation feedback from the Al platform interface; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent, and generates an associated task to accomplish the user's intent, wherein the ability of the digital assistant system to produce satisfactory responses to user requests depends on the natural language processing, knowledge base, and artificial intelligence implemented by the system [Skinder: 0125; 0092; 0004]);
select at least one dialog from the plurality of dialogs based on evaluation feedback; (in order to complete a structured query the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information and/or disambiguate potentially ambiguous utterances by invoking a dialogue processing module 334, wherein the dialogue processor 334 determines how (and/or when) to ask the user for the additional information [Skinder: 0097-99; Figs. 5A-5L]);
identify an automation process associated with the received communication, the evaluation feedback and/or the selected dialog; invoke the selected dialog with or by the virtual digital assistant to acquire user parameter data for use with the identified automation process; (the dialogue processor 334 receives and processes the user responses, wherein once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured [Skinder: 0099]);
and activate the identified automation process based on at least a portion of the acquired user parameter data; (once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent by executing the steps and instructions in the task flow model according to the specific parameters contained in the structured query [Skinder: 0098; 0101]).

However, Skinder does not teach (where underlining indicates the portion of each limitation not taught):
a robotic process automation system;
a software automation objective.
	
In a similar field of endeavor involving using natural language processing to determine automation objectives from user messages, Ramamurthy discloses:
a robotic process automation system; (a robotic process automation (RPA) system [Ramamurthy: 0014]);
examining a conversation provided in a communication platform for a software automation objective; and activating a software automation process in accordance with the configuration parameters to provide the automation objective; (determine an intent (i.e. objective) from a customer request received in the form of a structured and/or unstructured data, wherein the determined intent is used in deciding the specific robot (i.e. software automation process) to be invoked for performing the business process, and wherein a software robot refers to any type of software (e.g. artificial intelligence) that automates a manual process [Ramamurthy: 0019-20; 0014-16]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder in view of Ramamurthy in order to activate a software automation process in a robotic process automation system based on a determined software automation objective in the system of Skinder. 
One of ordinary skill in the art would have been motivated to combine Skinder with Ramamurthy as doing so would implement an intelligent, interactive, and self-learning robotic process automation (RPA) system automated to understand and act on unstructured data received via user interaction in a business process [Ramamurthy: 0014].

With regard to Claim 21, Skinder-Ramamurthy teaches:
A computer-implemented system as recited in claim 20, wherein the communication platform is a unified communication platform supporting at least text and voice communication; (the digital assistant client module 264 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104 [Skinder: 0063]).

With regard to Claim 22, Skinder-Ramamurthy teaches:
A computer-implemented system as recited in claim 20, wherein the conversational control module configured to: subsequently update the virtual digital assistant with status information regarding the identified software automation process; (after all of the tasks needed to fulfill the user's request have been performed, the digital assistant 326 formulates a confirmation response, and sends the response back to the user through the I/O processing module 328, wherein if the user request seeks an informational answer, the confirmation response presents the requested information to the user, and wherein the digital assistant may also request the user to indicate whether the user is satisfied with the response produced by the digital assistant 326 [Skinder: 0105]).

With regard to Claims 24-25, they appear substantially similar to the limitations recited by claims 1 & 10 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 24-25 are rejected for the same reasons as set forth in claims 1 & 10.


Claims 5 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Skinder (US 2014/0280292 A1) in view of Ramamurthy et al. (US 2017/0352041 A1) as applied to Claims 1 and 20 above, and further in view of Arunachalam et al. (US 2021/0409352 A1).
With regard to Claim 5, Skinder-Ramamurthy teaches the computer-implemented method as recited in claim 1, but does not teach:
wherein the communication platform is a unified communication and collaboration platform.
	
In a similar field of endeavor involving usage of artificial intelligent agents or virtual assistants in supporting workflows to assist in completing certain tasks, Arunachalam discloses:
wherein the communication platform is a unified communication and collaboration platform; (creating a context-aware conversational chat bot in a multi-user collaboration virtual workspace [Arunachalam: 0103; 0020]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Ramamurthy in view of Arunachalam in order to provide communication platform that is a unified communication and collaboration platform in the system of Skinder-Ramamurthy. 
One of ordinary skill in the art would have been motivated to combine Skinder-Ramamurthy with Arunachalam as doing so would allow the virtual agents to support workflows in a business context by assisting in completing certain tasks in a platform in which participants can exchange messages, share files, invoke audio and video communications and interact with bots [Arunachalam: 0003; 0020]).

With regard to Claim 23, Skinder-Ramamurthy teaches:
A computer-implemented system as recited in claim 20, wherein the received communication is with respect to a user; (a digital assistant utilizes natural language processing to interpret user input to determine the user's intent [Skinder: 0125; 0092]).

However, Skinder-Ramamurthy does not teach (where underlining indicates the portion of each limitation not taught):
wherein the conversational control module configured to: require the user to have assess privileges to the identified software automation process at least before the identified software automation process is activated.
	
In a similar field of endeavor involving usage of artificial intelligent agents or virtual assistants in supporting workflows to assist in completing certain tasks, Arunachalam discloses:
wherein the conversational control module configured to: require the user to have assess privileges to the identified software automation process at least before the identified software automation process is activated; (determining whether newly added members and bots have the security access level required for a virtual workspace, wherein if a bot determines the user's request is not permitted, the bot blocks the request and provides a permission error response or responds in a 1:1 space depending on the requestor's authorization level [Arunachalam: 0088-90; 0124-25]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skinder-Ramamurthy in view of Arunachalam in order to require the user to have access privileges to the identified software automation process at least before the identified software automation process is activated in the system of Skinder-Ramamurthy. 
One of ordinary skill in the art would have been motivated to combine Skinder-Ramamurthy with Arunachalam as doing so would provide a platform capable of providing restricted functionality based on whether the workspace is internal or external [Arunachalam: 0088-90; 0124-25].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ahuja-Cogny et al. (US 2018/0322396 A1) which teaches a method for automating knowledge-based processes and operations includes a computer receiving an information dataset comprising knowledge and organizing the information dataset into a plurality of information elements, wherein the computer maps the plurality of information elements into knowledge processes expressed in a knowledge process modeling language and/or a business process model language [0008].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446